DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered.
 
Response to Amendment
	3.	Amendments to claim 14 have been entered in the above-identified application. Claims 1-13 and 29-35 are canceled. New claims 36-40 are added. Claims 14-28 and 36-40 are pending and under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 14-28 and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lapidot et al. (US 2006/0251687 A1).  
   	Lapidot et al. disclose substantially leachless, agent-encapsulating sol-gel particles (equivalent to the particles of the clamed invention), and the methods of preparing these particles. Lapidot et al. in particular disclose sol-gel micro- and nanoparticles encapsulating one or more agents (e.g., colorants), characterized by stability to leaching or migration of the agents from therein and the use of these particles in products such as, for example, cosmetic, and oral care colored products (meeting the limitations of claims 22-28). The coloring agents, which are also referred to herein as colorants, such as dyes, pigments, colors and lakes are well known in the art and are widely used in a variety of fields.  However, as many of the presently known colorants are toxic, chemically reactive and/or water soluble, their use is severely limited. These colorants can be adsorbed on inorganic substrates such as alumina (meeting the limitation that the metal oxide is alumina), titania or zirconia. (meeting the limitation that the particles are inorganic), which are typically more stable and often less toxic, is preferable. Inorganic polymers often present a better choice as encapsulation matrices for colorants, particularly in cases where the colored products are directed to food, drug, oral care or cosmetic applications.  Silica, which is also known by its chemical name silicon dioxide, is one of the presently preferred inorganic substances that can be used as an encapsulation matrix for such applications (meeting the limitation that the metal oxide is silica), as it is a safe and stable chemical, which is allowed for use in food products  The method of manufacturing such particles comprises emulsifying an inner phase containing at least one agent and at least one first sol-gel precursor in an outer phase containing a dispersing medium, for obtaining initial sol-gel particles encapsulating the at least one agent, and reacting the initial sol-gel particles with at least one second sol-gel precursor, thereby obtaining the substantially leachless, agent-encapsulating sol-gel particles. In a preferred embodiment, a surface area of the substantially leachless sol-2/gram and 5 m2/gram (meeting the specific area limitations of the claimed invention). According to still another preferred embodiment, the concentration of the at least one colorant agent ranges between 0.1 weight percentages and 20 weight percentages of the substantially leachless sol-gel particles (meeting the limitation that the organic colorants are present in amounts of between 5 and 30 % by mass relative to the mass of the particles) and the substantially leachless, transparent, agent-encapsulating sol-gel particles having a spherical shape (given that a spherical particle has a sphericity of 1, the limitation that the particles have a sphericity of 0.75 or more as claimed is met) and an average particles size that ranges between 0.05 micron and 5 microns in diameter (meeting the particle size limitations of the claimed invention). The colorant is preferably a water-soluble colorant and examples include natural coloring material is selected from the group consisting of kuchinashi blue, kuchinashi yellow, shisonin, grapeskin extract, cacao pigment, safflower yellow, hibiscus pigment, lac dye, cochineal, shikon, beet red, brazilin curcumin, riboflavin, lutein, carotenoids, annatto), paprika, carminic acid, carmin, anthocyanins, cabbage, chlorophyll, chlorophyllin, copper-chlorophyll, copper-chlorophyllin, caramel and carbomedicinalis (equivalent to the organic colorant of the clamed invention). (See Abstract and paragraphs 0001-0013, 0022-0031, 0039-0046, 0177-0179, and Examples).   With regards to the limitation that the particles have pores of less than 5 nm in diameter and that at least 90% of the number of particles in a set are non-aggregative, the Examiner takes the position that such limitations are inherent in the particles taught by Lapidot et al. given that the particles as taught by Lapidot et al. and that of the claimed invention are identical. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 14-28 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lischewski et al. (US 2013/0091637 A1).  
 	Lischewski et al. disclose spray-dried, washfast dye compositions, preferably in the form of pigment powders (equivalent to the particles of the clamed invention), consisting of water-soluble functional dyes, preferably food dyes(equivalent to the organic colorant of the clamed invention), which are firmly incorporated in a silica matrix (meeting the limitation that the particles are inorganic).  Apart from low bleeding of dye, these compositions are remarkable for their high stability to pH changes and/or ascorbic acid.  The dye compositions are preferably employed in coloring foods, cosmetics, and pharmaceutical products (meeting the limitations of claims 22-28). The water-soluble functional dyes, preferably food dyes, are firmly incorporated (meeting the limitations that the organic colorant is incorporated within he particles) in an organosilane-based silica matrix.  In another embodiment, one possible way to reduce bleeding is coating the dye-bearing matrix particles with a second but dye-free matrix which can be made of the same or different material as the core matrix. Another important property of such dye compositions is their coloring effect on the substrates to be dyed.  The dyeing effect of dyes and pigments is tested using coloristic methods, it being well-known that e.g. size and shape of the pigment particles play an important role for the coloristic parameters thereof.  The size of the pigment particles should be in the range of 0.05 to 50 microns (meeting the particle size limitation of the claimed invention).  The smaller the particles, the better their coloring effect. To impart clear and deep color to the dyed substrates, it is important that light scattering of the pigment particles is as low as possible.  This necessitates a particle shape as spherical as possible.  Furthermore, the particles should be transparent to ensure that light can reach the interior thereof so that all dye molecules 
	Lischewski et al. fail to teach that the organic colorants are present in amounts of between 5 and 30 % by mass relative to the mass of the particles. 
. 
Response to Arguments
7.	Applicant’s arguments with respect to claims 14-28 and 36-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 6143280 A discloses a method of adhering dye to a silica. The method comprises providing a silica slurry which includes a plurality of silica particles, depositing alum in the pores of the silica particles, reacting a base with the alum to convert the alum into aluminum hydroxide resulting in treated silica particles. The treated silica particles are then filtered and washed. Thereafter, a dye is mixed with the treated silica particles. The resultant dyed silica product is resistant to dye migration. 
US 6074629 discloses a dentifrice containing a dye absorbing silica which imparts a speckled appearance in toothpaste or gel formulations. The dye absorbing silica comprises silica granules 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEEBA AHMED/Primary Examiner, Art Unit 1787